DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments overcome the previous prior art rejections; therefore, the previous prior art rejections have been withdrawn. However, upon further search and consideration, the claims are now rejected based in part on newly found prior art (see below for details).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 reads, “an objective lens placed on the surface of the semiconductor substrate.” The examiner searched the specification but could not find any mention of an objective lens placed on the surface of the semiconductor substrate in the originally filed specification.  
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 reads, “the spatially modulated modulation beam is focused on a pupil surface of an objective lens placed on the surface of the semiconductor substrate.” This language isn’t used in the specification; nor, is there any illustration or description of Applicant’s disclosed objective lens being in contact with or supported by the semiconductor substrate. Therefore, it isn’t clear whether the claim requires the objective lens to be in contact with or supported by the semiconductor substrate (as might be inferred based on the claim language alone, which includes the phrase “an objective lens placed on the surface of the semiconductor substrate”) or whether the claim simply requires the objective lens to place the modulated beam onto the surface of the semiconductor substrate (as is consistent with the specification). For the sake of examination, the examiner interprets the claim as requiring the objective lens to transfer the modulation beam to the surface of the semiconductor substrate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5- 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nikoonahad (US 7084967 B2) in view of Zhao (US 20180188188 A1).
Regarding claim 1, Nikoonahad teaches a particle inspection method for inspecting a semiconductor device for a particle (column 1, lines 25-50; column 12, lines 20-35; figure 2), the particle inspection method comprising: 
irradiating a spatially modulated modulation beam (22, 30) onto a surface of a semiconductor substrate (wafer; column 6, lines 15-30; column 7, lines 25-40); and 
detecting a light signal from a reflection beam generated through reflection of the spatially modulated modulation beam by the semiconductor substrate (figure 2; column 7, lines 35-45).  

    PNG
    media_image1.png
    454
    695
    media_image1.png
    Greyscale

Nikoonahad doesn’t explicitly teach the detected light signal is an absorption light signal.
Like Nikoonahad (and like Applicant), Zhao is directed to a particle inspection method for inspecting a semiconductor device for a particle (title; abstract; paragraphs 1-3 and 29). Zhao teaches detecting a light signal from a reflection beam generated through reflection of the beam by the semiconductor substrate (paragraphs 94-95; figures 1A-F; paragraphs 25-26). Additionally, Zhao teaches this provides the benefit of classifying the defects (including small particles) based on their characteristic absorbances, which allows one to take the appropriate actions for that type of defect (paragraphs 29 and 50).

    PNG
    media_image2.png
    700
    958
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nikoonahad such that the detected light signal is an absorption light signal in order to classify the particles based on their characteristic absorbances, which allows one to take the appropriate actions for that type of defect.
Regarding claim 2, Nikoonahad teaches the irradiating of the spatially modulated modulation beam comprises: generating a light beam traveling toward the semiconductor substrate; and oscillating the light beam according to a modulation frequency to generate the spatially modulated modulation beam (figure 2; column 7, lines 35-45; column 11, lines 1-30).
Regarding claim 5, the above combination comprises detecting a-the particle based on a variation of intensity of the absorption light signal with respect to a position of the semiconductor substrate (Zhao: paragraphs 94-95; figures 1A-F; paragraphs 25-26).
Regarding claim 6, the above combination comprises analyzing the absorption light signal to detect a position of -the particle in the semiconductor substrate (Zhao, paragraph 50; also see Nikoonahad, figure 6, column 7, lines 35-40, column 9, line 20 – column 10, line 20).
Regarding claim 8, Nikoonahad teaches a particle inspection device for inspecting a semiconductor device for a particle, the particle inspection device comprising (column 1, lines 25-50; column 12, lines 20-35; figure 2): 
a light source (22) that generates a light beam; 
a vertical spatial modulation optical system (30, 80, 82, 84) that oscillates the light beam at a modulation frequency to generate a spatially modulated modulation beam and irradiate a semiconductor substrate (wafer) by the spatially modulated modulation beam (column 6, lines 15-30; column 7, lines 25-40); 
a signal detector (90, 102) that is configured to detect a reflection beam generated through reflection of the spatially modulated modulation beam by the semiconductor substrate and detect a light signal from the reflection beam (figure 2; column 7, lines 35-45); and 
a processor that is configured to detect a particle, located on the semiconductor substrate, from the light signal (figure 2; column 7, lines 35-45 and column 2, lines 15-25).
Nikoonahad doesn’t explicitly teach the detected light signal is an absorption light signal; detecting a particle from the absorption light signal
Like Nikoonahad (and like Applicant), Zhao is directed to a particle inspection method for inspecting a semiconductor device for a particle (title; abstract; paragraphs 1-3 and 29). Zhao teaches detecting a light signal from a reflection beam generated through reflection of the beam by the semiconductor substrate and detecting a particle from the absorption light signal (paragraphs 94-95; figures 1A-F; paragraphs 25-26). Additionally, Zhao teaches this provides the benefit of classifying the defects (including small particles) based on their characteristic absorbances, which allows one to take the appropriate actions for that type of defect (paragraphs 29 and 50).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nikoonahad such that the detected light signal is an absorption light signal and detecting the light from the absorption signal in order to classify the particles based on their characteristic absorbances, which allows one to take the appropriate actions for that type of defect.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nikoonahad and Zhao as applied to claim 2 above, and further in view of Uto (US 20030020904 A1).
Regarding claim 3, Nikoonahad teaches the spatially modulated modulation beam is focused on a pupil surface of an objective lens placed on the surface of the semiconductor substrate (interpreted in the same way as in Applicant’s specification, as explained in the 112 rejection above; figure 2).
For the reasons given above, the examiner considers Nikoonahad as teaching this limitation. Alternatively, Uto teaches that focusing on a pupil surface of an objective lens allows one to direct the light onto the target area of the sample (paragraph 44 and figure 3).

    PNG
    media_image3.png
    309
    557
    media_image3.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the spatially modulated modulation beam of the above combination focused on a pupil surface of an objective lens placed on the surface of the substrate in order to direct the light onto the target area of the sample.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nikoonahad and Zhao as applied to claim 1 above, and further in view of Diebold (US 20170268981 A1).
Regarding claim 4, Nikoonahad teaches the detecting of the absorption light signal comprises detecting a component from the reflection beam (see figure above).
Nikoonahad doesn’t explicitly teach the component having a same frequency as a modulation frequency of the spatially modulated modulation beam.
Like Nikoonahad (and like Applicant), Diebold is directed to a particle inspection method. Diebold teaches having the component having a same frequency as a modulation frequency of the spatially modulated modulation beam (paragraphs 144 and 149-152). Additionally, Diebold teaches this provides the benefit of determining a variety of different characteristics of the particle (paragraph 27).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the component having a same frequency as a modulation frequency of the spatially modulated modulation beam in order to determine a variety of different characteristics of the particle and therefore better decide how to address the presence of the particles.
Regarding claim 7, the above combination comprises analyzing the absorption light signal to analyze a size of a particle (Diebold: paragraph 176).
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nikoonahad and Zhao as applied to claim 8 above, and further in view of Moribe (US 2007/0292015 A1; cited by Applicant).
Regarding claim 9, Nikoonahad teaches the vertical spatial modulation optical system comprises: a deflector (30) that generates the spatially modulated modulation beam (column 6, lines 15-25).
Nikoonahad doesn’t explicitly teach a relay lens including a first lens that collimates the spatially modulated modulation beam and a second lens that converges the collimated spatially modulated modulation beam; a first beam splitter that irradiates the spatially modulated modulation beam onto the semiconductor substrate and changes a direction of the reflection beam; and an objective lens that transfers the spatially modulated modulation beam to the semiconductor substrate.
Like Nikoonahad (and like Applicant), Moribe is directed to an optical inspection device for inspecting a substrate (paragraphs 20-22). Moribe teaches a vertical spatial modulation optical system comprises: a deflector (3) that generates the spatially modulated modulation beam; a relay lens (4) including a first lens that collimates the spatially modulated modulation beam and a second lens that converges the collimated spatially modulated modulation beam (paragraph 55; figure 1) ; a first beam splitter (5) that irradiates the spatially modulated modulation beam onto the semiconductor substrate and changes a direction of the reflection beam; and an objective lens (6) that transfers the spatially modulated modulation beam to the semiconductor substrate.


    PNG
    media_image4.png
    678
    789
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination to include the lenses and beam splitter in order to provide a greater versatility with respect to the locations of the detector and light source, while still maintain precise control of the beams position, and therefore adapt the locations of the light source and detector to the user’s measurement environment.
Regarding claim 11, Nikoonahad teaches the deflector (30) comprises one of an acousto-optic modulator (acoustic optical deflector).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nikoonahad, Zhao, and Moribe as applied to claim 9 above, and further in view of Uto.
Regarding claim 10, in the above combination the spatially modulated modulation beam passes through the first beam splitter (Moribe, figure 1) and. and the spatially modulated modulation beam diverges from the pupil surface of the objective lens (Moribe, figure 3, illustrates the beam diverging from 11a, which is a focus point; also it is noted that light naturally diverges from the focus point, and as explained in the above citations, the light is focused onto point 11a) to the substrate and is spatially modulated in a surface of the substrate.  
Nikoonahad doesn’t explicitly teach focuses on a pupil surface of the objective lens.
Uto teaches that focusing on a pupil surface of an objective lens allows one to focus the light onto the target area of the sample (paragraph 44 and figure 3)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the spatially modulated modulation beam of the above combination focused on a pupil surface of an objective lens placed on the surface of the substrate in order to focus the light onto the target area of the sample.
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nikoonahad, Zhao, and Moribe as applied to claim 9 above, and further in view of Diebold.
Regarding claim 12, Nikoonahad teaches the signal detector comprises: a detector that detects the reflection beam (see pasted figure, above).
Nikoonahad doesn’t explicitly teach a lock-in amplifier that detects a component, having the modulation frequency of the reflection beam detected by the detector.
Like Nikoonahad (and like Applicant), Diebold is directed to a particle inspection method. Diebold teaches a lock-in amplifier that detects a component, having the modulation frequency of the reflection beam detected by the detector (Diebold: paragraphs 144 and 149-152).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the signal detector comprises a lock-in amplifier that detects a component, having the modulation frequency of the reflection beam detected by the detector in order to determine a variety of different characteristics of the particle and therefore better decide how to address the presence of the particles.
Regarding claim 13, the above combination further comprises a deflector driver that drives the deflector at the modulation frequency, wherein the deflector driver is connected to each of the deflector and the lock-in amplifier (Nikoonahad: figure 2; Diebold: 12, 20, 201, and paragraphs 97-99 and 152).
Regarding claim 14, the above combination comprises a first focusing lens (Moribe, 103, and 106) between the first beam splitter (5) and the detector (Moribe, 104, 107; Nikoonahad: 90, 102), wherein the focusing lens focuses the reflection beam on the detector.  
Regarding claim 15, Nikoonahad doesn’t explicitly teach a second beam splitter that is disposed between the first beam splitter and the detector and that splits the reflection beam: an image sensor that receives a split reflection beam from the second beam splitter: and a second focusing lens that is disposed between the second beam splitter and the image sensor and focuses the split reflection beam on the image sensor.  
Like Nikoonahad (and like Applicant), Moribe is directed to an optical inspection device for inspecting a substrate (paragraphs 20-22). Moribe teaches a second beam splitter (10) that is disposed between the first beam splitter (5) and the detector (100) and that splits the reflection beam: an image sensor (12 and 13; paragraph 91) that receives a split reflection beam from the second beam splitter: and a second focusing lens (11) that is disposed between the second beam splitter and the image sensor and focuses the split reflection beam on the image sensor.  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding a second beam splitter and image sensor such that the above combination comprises a second beam splitter that is disposed between the first beam splitter and the detector and that splits the reflection beam: an image sensor that receives a split reflection beam from the second beam splitter: and a second focusing lens that is disposed between the second beam splitter and the image sensor and focuses the split reflection beam on the image sensor.  A person would be motivated to make this modification in order to provide confirmation of the measurements made by the other detector. 
Regarding claims 16-17, the above combination (see claim 15, above) doesn’t explicitly teach the signal detector comprises: a second beam splitter that is disposed between the light source and the deflector and that changes a direction of the reflection beam that has passing through the vertical spatial modulation optical system: a detector that detects the reflection beam: a first focusing lens that is disposed between the detector and the second beam splitter: and a lock-in amplifier that detects a component, having the modulation frequency. of the reflection beam detected by the detector (claim 16); an image sensor that is disposed at one side of the first beam splitter and that receives the reflection beam whose direction has been changed by the first beam splitter: and a second focusing lens that is disposed between the first beam splitter and the image sensor (claim 17).  
However, this difference is simply a rearrangement of parts (moving the second beamsplitter, second lens, and detector to between the light source and deflector). Official Notice is taken that it is well known in the art of optical measuring and testing to have the detector (and corresponding lens and splitter) near the light source. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the second beamsplitter, second lens, and detector to between the light source and the deflector, because the rearrangement of detectors (and their corresponding lenses and splitters) is routine and conventional in the art and provides the benefit of adapting the location of the system’s components to the user’s measurement environment.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nikoonahad, Moribe, Zhao, and Diebold. 

Regarding claim 18, Nikoonahad teaches a particle inspection device for inspecting a semiconductor device for a particle, the particle inspection device comprising (column 1, lines 25-50; column 12, lines 20-35; figure 2): 
a light source (22) that generates a light beam; 
a deflector (30) that oscillating the light beam at a modulation frequency to generate a modulation beam;
an objective lens (36) that transfers the modulation beam to a semiconductor substrate (wafer; figure 2);
 a detector (90; 92) that detects the reflection beam (figure 2); 
and a processor that is configured to detect the particle, located on the semiconductor substrate, from the light signal (figure 2; column 7, lines 35-45 and column 2, lines 15-25).
Nikoonahad doesn’t explicitly teach a first lens that collimates the modulation beam; a second lens that converges the collimated modulation beam; a beam splitter that is disposed between the second lens and the objective lens and that changes a direction of a reflection beam generated through reflection by the semiconductor substrate; a lock-in amplifier that detects an absorption light signal having the modulation frequency from the reflection beam detected by the detector; 
Like Nikoonahad (and like Applicant), Moribe is directed to an optical inspection device for inspecting a substrate (paragraphs 20-22). Moribe teaches a first lens (4 on the left in figure 1) that collimates the modulation beam; a second lens (4 on the right in figure 1) that converges the collimated modulation beam; a beam splitter (5) that is disposed between the second lens and the objective lens (6) and that changes a direction of a reflection beam generated through reflection by the substrate.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination to include the lenses and beam splitter in order to provide a greater versatility with respect to the locations of the detector and light source, while still maintain precise control of the beams position, and therefore adapt the locations of the light source and detector to the user’s measurement environment.
The above combination doesn’t explicitly teach a lock-in amplifier that detects an absorption light signal having the modulation frequency from the reflection beam detected by the detector.
Like Nikoonahad (and like Applicant), Zhao is directed to a particle inspection method for inspecting a semiconductor device for a particle (title; abstract; paragraphs 1-3 and 29). Zhao teaches detecting a light signal from a reflection beam generated through reflection of the beam by the semiconductor substrate (paragraphs 94-95; figures 1A-F; paragraphs 25-26). Additionally, Nikoonahad teaches this provides the benefit of classifying the defects (including small particles) based on their characteristic absorbances, which allows one to take the appropriate actions for that type of defect (paragraphs 29 and 50).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nikoonahad such that the detected light signal is an absorption light signal in order to classify the particles based on their characteristic absorbances, which allows one to take the appropriate actions for that type of defect.
The above combination doesn’t explicitly teach a lock-in amplifier that detects the light signal having the modulation frequency from the detector
Like Nikoonahad (and like Applicant), Diebold is directed to a particle inspection method. Diebold teaches a lock-in amplifier that detects the light signal having the modulation frequency from the detector (paragraphs 144 and 149-152).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the signal detector comprises a lock-in amplifier that that detects the light signal having the modulation frequency from the detector in order to determine a variety of different characteristics of the particle and therefore better decide how to address the presence of the particles.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nikoonahad, Moribe, Zhao, and Diebold as applied to claim 18 above, and further in view of Uto.
Regarding claim 19, in the above combination the modulation beam passes through the beam splitter through the objective lens to the substrate and is spatially modulated in a surface of the substrate (Nikoonahad: figure 2; Diebold: paragraphs 90, 97-98, and 157-158).  
Nikoonahad doesn’t explicitly teach focusing on a pupil surface of the objective lens and diverging from the pupil surface.
Uto teaches that focusing on a pupil surface of an objective lens and diverging from the pupil surface allows one to focus the light onto the target area of the sample (paragraph 44 and figure 3).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the spatially modulated modulation beam of the above combination focused on a pupil surface of an objective lens and diverge from the pupil and irradiate the substrate where the particle is located in order to direct the light onto the target area of the sample.
Regarding claim 20, in the above combination teaches a deflector driver that drives the deflector at the modulation frequency wherein the deflector driver is connected to each of the deflector and the lock-in amplifier (Nikoonahad: figure 2; Diebold: 12, 20, 201, and paragraphs 97-99 and 152).  
Additional Prior Art
Jung (US 20190302025 A1; cited by Applicant) discloses 


    PNG
    media_image5.png
    455
    691
    media_image5.png
    Greyscale

Trainer (US 20080221711 A1) reads, "The smallest particles are detected by their total light scattering and absorption." (paragraph 204)
Trainer also discloses figure 15 and reads, “The mask consists of multiple regions with different spatial modulation frequencies. The projection of each region into the sample cell is imaged onto a separate detector by lens 1503.” (paragraph 206) and discloses particles on substrates (paragraph 457) “[0457] Application PCT/US2005/007308 (Application 1) is a basis document for this application. The term Application 1 also includes updates made to PCT/US2005/007308, which are included in this application. The particle counting optical systems, including those described previously by this inventor, can measure and count particles on microscope slides or other substrates (windows for example), without flowing particles through the interaction volume. The interaction volume is the volume of particle dispersion from which scatter detectors can receive scattered light from the particles. The interaction volume is the intersection of the particle dispersion volume, the incident light beam, and viewing volume of the detector system. These substrates can include particles dispersed on microscope slides (with and without cover slips) or a particle dispersion sandwiched in a thin layer between two optical windows. Using this method, the thickness of the sample volume is reduced, reducing the background scatter from other particles, in the sample, which are illuminated by the source beam or scattered light from other particles. The counting process is accomplished by moving the substrate, upon which the particles are dispersed, so that the optical system can view various spots or interaction volumes on that substrate and measure any particles that are present at each location. Essentially the moving substrate provides the particle motion which is provided by the dispersion flow in the flowing systems described previously by this inventor. This motion can also provide the Doppler shift required for some of the heterodyne detection systems described previously by this inventor. Either the optical system or the substrate (or both) can be moved so that the interaction volume of the optical system is scanned across the substrate to sample continuous scatter signals during the motion or to interrogate individual sites for particles. This scan can consist of any profile (zig-zag, serpentine, spiral etc.) which will efficiently interrogate a large portion of the substrate surface. The scan could also be stopped at various locations to collect scattering signal over a longer period with improved signal to noise.”

    PNG
    media_image6.png
    360
    771
    media_image6.png
    Greyscale


US 20180038803 A1 discloses inspecting particles on a semiconductor substrate

    PNG
    media_image7.png
    692
    540
    media_image7.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M-F, 1-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877